  Case: 1:17-md-02804-DAP Doc #: 2956 Filed: 12/02/19 1 of 4. PageID #: 430227



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,
                                                              MDL NO. 2804
OPIATE LITIGATION


THIS DOCUMENT RELATES TO:
                                                              Case No. 17-MD-2804


                                                              Judge Dan Aaron Polster

Salmons v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45268;

Flanagan v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45405

Doyle v. Purdue Pharma L.P., et al.
MDL Case No. #1:18-op-46327

Artz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459

                            MOTION FOR EXTENSION OF TIME

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(a), Counsel for NAS Plaintiffs in the

above-captioned cases respectfully request ​a one week​ extension of time to file and disclose one

of its expert reports pursuant to the Court’s scheduling order dated ​October 7, 2019.​ (Doc. #

2738.) Plaintiffs’ expert Sunny Annand unexpectedly fell seriously ill from November 12

through 28 during a trip abroad. Plaintiffs’ expert had planned to work on the report during this

time, but was unable to do so due to his illness. Plaintiffs’ expert has now recovered, and is in

the process of drafting the report but needs a few additional days to finalize the report.
  Case: 1:17-md-02804-DAP Doc #: 2956 Filed: 12/02/19 2 of 4. PageID #: 430228



       The remaining expert reports subject to the deadline will be disclosed today in

compliance with the court’s prior order.

       A court may grant an extension of time for good cause shown, upon motion filed before

the time has expired. Fed. R. Civ. P. 6(b)(1)(a). An extension of time is necessary in order for

Plaintiffs’ expert to finalize the report. The sudden illness of Plaintiffs’ expert was not

anticipated at the time the expert report deadline was set, and Plaintiffs’ expert needs only a brief

extension to finalize the report. Counsel for NAS Plaintiffs have consulted with Counsel for

Defendants prior to the filing of this motion who consent to this extension.

       In sum, NAS Plaintiffs respectfully request that for good cause shown, this Court grant

NAS Plaintiffs an additional week to finalize their expert report until December 9, 2019.

       Respectfully submitted,


          /s/ Marc E. Dann                                 /s/ Scott R. Bickford
          The Dann Law Firm Co., LPA                       MARTZELL, BICKFORD & CENTOLA
          Marc E. Dann (0039425)                           Scott R. Bickford (La. 1165)
          P.O. Box 6031040                                 Spencer R. Doody (La. 27795)
          Cleveland, OH 44103                              338 Lafayette Street
                                                           New Orleans, Louisiana 70130
          Telephone: (216) 373-0539
                                                           Telephone: 504-581-9065
          Facsimile: (216) 373-0536
                                                           Email: ​srb@mbfirm.com​; ​srd@mbfirm.com​
          Email: ​notices@dannlaw.com​                     Counsel for NAS Plaintiffs
          Counsel for NAS Plaintiffs




          /s/ Celeste Brustowicz                           /s/ Kevin W. Thompson
          COOPER LAW FIRM, LLC                             THOMPSON BARNEY LAW FIRM
          Celeste Brustowicz ​(Pro Hac Vice)​              Kevin W. Thompson ​(Pro Hac Vice)​
          Barry J. Cooper, Jr. ​(Pro Hac Vice)​            David R. Barney, Jr. ​(Pro Hac Vice)​
          Stephen H. Wussow ​(Pro Hac Vice)​               2030 Kanawha Boulevard
          Victor Cobb ​(Pro Hac Vice)                      East Charleston, WV 25311
          1525 Religious Street                            Telephone: 304-343-4401
          New Orleans, LA 70130                            Facsimile: 304-343-4405
          Telephone: 504-399-0009                          Email: ​kwthompsonwv@gmail.com​
          Email: ​cbrustowicz@sch-llc.com​                 Counsel for NAS Plaintiffs
          Counsel for NAS Plaintiffs
Case: 1:17-md-02804-DAP Doc #: 2956 Filed: 12/02/19 3 of 4. PageID #: 430229



      /s/ Kent Harrison Robbins               /s/ Donald Creadore
      THE LAW OFFICES OF                      THE CREADORE LAW FIRM, P.C.
      KENT HARRISON ROBBINS, P.A​.            Donald Creadore (NY Reg. No. 2090702)
      Kent Harrison Robbins ​(Pro Hac Vice)   450 Seventh Avenue – 1408
      242 Northeast 27th Street               New York, NY 10123
      Miami, Florida 33137                    Telephone: 212-355-7200
      Telephone: (305) 532-0500               Facsimile: 212-583-0412
      Facsimile: (305) 531-0150               Email: ​Donald@creadorelawfirm.com
      Email: ​khr@khrlawoffices.com​          Counsel for NAS Plaintiffs
      Counsel for NAS Plaintiffs
  Case: 1:17-md-02804-DAP Doc #: 2956 Filed: 12/02/19 4 of 4. PageID #: 430230



                                 CERTIFICATE OF SERVICE

       Pursuant to Civ. R. 5(B)(2)(f), I hereby certify that on December 2, 2019 a true and correct

copy of the foregoing was filed electronically. Notification of this filing will be sent to the parties

by operation of the Court’s electronic filing systems. Parties may access this filing through the

Court’s system.



                                                       /s/ Marc E. Dann
                                                       Marc E. Dann (0039425)
                                                       Dann Law
